Citation Nr: 0303566	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  00-24 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.

3.  Entitlement to an effective date earlier than August 31, 
1998 for the award of an increased 50 percent rating for 
PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to October 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

Adjudication of the issue of entitlement to an increased 
rating for PTSD, currently evaluated as 50 percent disabling, 
is deferred pending completion of the development requested 
below.


REMAND

By rating action in July 2000, the RO awarded an increased 50 
percent rating for PTSD, effective March 20, 2000.  In 
November 2000, the veteran expressed disagreement with the 
assigned effective date for the increased rating.  While a 
January 2001 rating decision assigned an earlier effective 
date of August 31, 1998 for the 50 percent rating, the 
veteran has not been issued a statement of the case with 
regard to the earlier effective date issue.  By rating action 
in June 2002, the veteran was denied a total rating based on 
unemployability due to service-connected disability.  In 
December 2002, the RO received a notice of disagreement from 
the veteran in which he specifically stated that he believed 
that he should be awarded a total rating due to individual 
unemployability.  The veteran has not been issued a statement 
of the case with regard to the claim for a total rating based 
on unemployability due to service-connected disability.  
Where a statement of the case has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral, is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

The veteran seeks an increased rating for post-traumatic 
stress disorder.  He submitted a substantive appeal in 
November 2000 and requested that he be provided a hearing 
before a Member of the Board located at the RO.  The veteran 
has not been provided the opportunity to testify before a 
Member of the Board and there is no indication that the 
veteran has asked that his request for such a hearing be 
withdrawn.

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran and 
his representative with a statement of 
the case summarizing RO adjudication, 
including pertinent law and evidence, of 
the veteran's claim for an effective date 
earlier than August 31, 1998 for the 
award of an increased 50 percent rating 
for PTSD, and for the veteran's claim for 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disability.  The RO 
should also inform the veteran of his 
appellate rights with respect to the 
claims. 

2.  The RO should schedule the veteran, 
in accordance with the docket number of 
this case for a Travel Board hearing 
before a member of the Board, unless 
otherwise indicated.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




